Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
	The following title is suggested: “Electronic Device Having a Light Guide for Receiving Light Sensor Inputs”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldwin, US 9,207,810 B1, hereinafter “Baldwin”.
	Regarding claim 1, Baldwin teaches an electronic device (col. 4, lines 21-28, fig. 2, element 220) comprising: a light source (col. 6, lines 6-21, fig. 5, element 508); a light sensor (col. 6, lines 6-21, fig. 5, element 514); a light conveyor (col. 6, lines 6-21, fig. 5, element 502) configured to convey light from the light source to the light sensor (col. 2, lines 28-43) and to allow the amount of light conveyed from the light (col. 2, lines 44-57); an input command unit configured to output an input command based on an amount of light sensed by the light sensor (col. 10, lines 35-45; col. 12, lines 14-27).

	Regarding claim 2, Baldwin teaches that the light conveyor comprises a light guide (col. 3, lines 51-56).

	Regarding claim 3, Baldwin teaches a housing with an opening to be selectively obstructed by a user (fig. 2, display device 220 includes a housing; see openings or exposed regions 202, 204, 206; col. 4, lines 29-49).

	Regarding claim 4, Baldwin teaches that the light conveyor comprises a light guide (col. 3, lines 51-56), and comprising a housing with an opening to be selectively obstructed by a user (fig. 2, display device 220 includes a housing; see openings or exposed regions 202, 204, 206; col. 4, lines 29-49), wherein the light guide comprises a portion facing the opening to be selectively obstructed by a user (see openings or exposed regions 202, 204, 206; col. 4, lines 29-49).

	Regarding claim 5, Baldwin teaches a display panel, wherein the light source is arranged additionally to illuminate the display panel (col. 6, lines 31-35).

	Regarding claim 6, Baldwin teaches that the input command unit is configured to output an input command when the amount of light sensed by the light sensor is above (col. 11, lines 35-40; col. 10, lines 31-39 see the comparing of intensities which necessarily requires such a threshold).

	Regarding claim 7, Baldwin teaches a control unit configured to take an action in response to receiving the output input command when a compatible application is running on the electronic device (col. 12, lines 23-27, “image viewing application” is such a compatible application for performing a zoom action; also see col. 10, lines 7-11, activation of touch mode “upon opening an appropriate application”).

	Regarding claim 8, Baldwin teaches that the action depends on the compatible application that is running on the electronic device (col. 12, lines 23-27, “image viewing application” is such a compatible application for performing a zoom action; also see col. 10, lines 7-11, activation of touch mode “upon opening an appropriate application”).

	Regarding claim 9, Baldwin teaches that the electronic device is a mobile device (fig. 1a, element 104, col. 2, lines 61-64).
	Regarding claim 10, Baldwin teaches a method of operating an electronic device (fig. 8, col. 10, lines 1-2), the method comprising: following a user input which causes the amount of light conveyed by a light conveyor from a light source to a light sensor to be adjusted (col. 2, lines 44-57; col. 5, lines 14-17), determining an amount of light (col. 10, lines 35-39; also see col. 12, lines 14-26); and outputting an input command based on the determined amount of light (col. 10, lines 42-45 and col. 12, lines 20-27).

	Regarding claim 11, Baldwin teaches determining whether a compatible application is running on the electronic device and taking an action in response to the output input command when a compatible application is running on the electronic device (col. 12, lines 23-27, “image viewing application” is such a compatible application for performing a zoom action; also see col. 10, lines 7-11, activation of touch mode “upon opening an appropriate application”).

	Regarding claim 12, Baldwin teaches that the action depends on the compatible application that is running on the electronic device (col. 12, lines 23-27, zooming action is dependent on whether the image viewing application is running; also see col. 10, lines 7-11, activation of touch mode “upon opening an appropriate application”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin.
	Regarding claim 13, Baldwin teaches determining whether a compatible application is running on the electronic device (col. 12, lines 23-27, zooming action is dependent on whether the image viewing application is running; also see col. 10, lines 7-11, activation of touch mode “upon opening an appropriate application”).
	Baldwin does not specifically teach ignoring the output input command when no compatible application is running on the electronic device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to perform such ignoring of the generated input col. 8, lines 17-31 of providing an input only when a certain application is running. As such, it would have been obvious to one of ordinary skill to ignore such an input when no compatible application is running. One would have been motivated to make such a modification in order to ensure that only intentional inputs for appropriate applications are provided and avoid inadvertent and erroneous inputs, thus providing a more reliable inputting means.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SEPEHR AZARI/Primary Examiner, Art Unit 2621